I concur in the judgment and opinion, but I do not agree with the majority's characterization of Halley's conduct as an "* * * admittedly deceptive action." *Page 366 
It was not deceptive. It appears that Halley had two kinds of insurance. One, workers' compensation, covered work-related injuries, and the other, with Central States, covered non-work-related injuries; thus, Halley would appear to be covered for all eventualities. It is entirely proper to file claims under both policies, since coverage must result from one or the other.
It may well be that workers' compensation and Central States use different standards to determine what is work-related; thus, a claim might be covered by both.
The situation here is analogous to Civ.R. 8(E)(2), which states:
"(2) A party may set forth two or more statements of a claim or defense alternately or hypothetically, either in one count or defense or in separate counts or defenses.
"* * *
"A party may also state as many separate claims or defenses as he has regardless of consistency and whether based on legal or equitable grounds." (Emphasis added.)
The majority characterizes Halley's conduct as deceptive, yet it is a far more common occurrence for a person such as Halley to be denied coverage from one on the grounds that the injury was work-related and from the other on the grounds that the injury was not work-related.